In a proceeding to review a determination of the State Rent Administrator, the appeal is from an order denying the petition and dismissing the proceeding. The determination sought to be reviewed denied an application to decontrol two new dwelling units which were created by the conversion of a single larger unit. The Administrator held that one of the new units was decontrolled but that the other might not be decontrolled so long as it is occupied by a person who was found to be a tenant in possession at the time of the conversion (State Residential Rent Law, § 2, subd. 2, par. [g]; L. 1946, ch. 274, as amd.). Order affirmed, without. costs. No opinion. Ughetta, Hallinan and Kleinfeld, JJ., concur; Wenzel, Acting P. J., and Murphy, J., dissent and vote to reverse the order appealed from, to annul the determination, and to remit the proceeding to the respondent for the issuance of an order of decontrol.